Citation Nr: 1417718	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease (also claimed as coronary artery disease), to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran had active service from February 1962 to February 1965. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2011 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record indicates that, pursuant to the Veteran's request in the October 2011 substantive appeal filed for this matter, the RO scheduled the Veteran for an October 2013 video conference hearing.  The Veteran later indicated, however, that he had moved to Spokane, Washington.  As indicated further below, he requests that the hearing be held closer to his home.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board also notes that six issues - entitlement to service connection for type II diabetes mellitus to include as due to exposure to Agent Orange; high blood pressure; erectile dysfunction; androgen insufficiency; and peripheral neuropathy of the upper and lower extremities - are currently under development at the Veterans Benefits Administration pursuant to the Board's May 2013 remand.  With regard to these other issues, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2010.   


REMAND

With regard to the service connection claim for ischemic heart disease, the Veteran has indicated a desire to appear before a video conference hearing at the Seattle, Washington RO, which is a location near his new residence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing at the Seattle, Washington RO per the Veteran's request.  Notify the Veteran and his representative of the date, time, and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

